DETAILED ACTION
Claims 1, 3-5, and 7-17 are pending for consideration following applicant’s amendment filed 9/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the process component is a valve body or valve assembly so that the second free end of the at least one connector is configured to fit within the connector channel of the valve body or valve assembly”.  However, claim 12 recites the process component (and therefore the valve body or valve assembly) in the alternative (as recited in base claim 9).  Therefore, the above limitations are unclear because the claim does not refer to the valve body or valve assembly in the alternative.
Claim 13 recites “the second free end of the at least one connector is integrated with the valve body or valve assembly”.  However, claim 13 recites the process component (and therefore the valve body or valve assembly) in the alternative (as recited in base claim 9).  Therefore, the above limitations are unclear because the claim does not refer to the valve body or valve assembly in the alternative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (DE 4224167) in view of Harding et al. (US Patent 8282046).
Regarding Claim 9, Schuster discloses a system for managing flexible conduit or tubing (including the tube of the catheter) used in pharmaceutical, bioprocess, or food/dairy applications (the tube is attached to a patient and therefore readable as either pharmaceutical or bioprocess as claimed), the system comprising: a plurality of conduit tracks (including 20c and 20d as shown in Figures 1 and 7), each conduit track having a first side with an open conduit channel (open conduit channel formed between 21a and 21b as shown in Figure 7) extending along a length of the conduit track (the open conduit channel extending along a length of the conduit track as shown in Figures 1 and 7) and dimensioned to receive a segment of flexible conduit or tubing therein (the channel at least capable of receiving a segment of flexible conduit or tubing therein), and a second side with a connector channel (channel at the bottom of each conduit track as shown in Figure 7) extending along the length of the conduit track (extending over the length of the conduit track to accommodate 15); and at least one connector 15 having a first free end (at the forward end of 15 as shown in Figure 1; i.e. opposite from hook 13) and a second free end opposite the first free end (second free end at the rear end of 15 as shown in Figure 1; i.e. nearest to hook 13); wherein: the first free end of the at least one connector 15 is configured to fit within a connector channel of the first conduit track 20c (although Figure 1 shows tracks 20c and 20d positioned inwardly of the free ends, the free ends of the connector 15 are configured to fit within the connector channels of 20c and 20d at least because the free ends of 15 are the same geometry as the rest of 15 which fits within the connector channels) with the second free end of the at least one connector extending outside the connector channel of the first conduit track (i.e. 15 is much longer than the conduit tracks and therefore if one of the conduit tracks is placed on the first free end of 15, then 15 will extend outside of the connector channel of the conduit track); and the second free end of the at least one connector is configured to fit within a connector channel of the second conduit track or within a connector channel of a process component (the second free end includes the same dimensions as the rest of 15 and is therefore also configured to fit within the connector channel of the second conduit track 20d for the same reasons as described with respect to the first free end above).
Schuster further discloses additional conduit tracks (e.g. 20a and 20b), however Schuster does not disclose the plurality of conduit tracks including a the third conduit track being positioned transverse to the first conduit track and the second conduit track.
Harding teaches a device for organizing medical tubing (abstract) and further teaches conduit tracks 40 extending parallel and perpendicular to each other (as shown in Figure 1; a plurality of conduit tracks 40 are provided, with some extending horizontally and some extending vertically).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Schuster to include an additional conduit track extending transverse to the first and second conduit tracks as taught by Harding for the purpose of providing additional supports to thereby support additional fluid couplings or tubes (or longer lengths of tubing).
 Regarding Claim 10, Schuster further discloses only a portion of the at least one connector 15 extends into the first conduit track 20c (i.e. the connector 15 is much longer than the conduit track 20c and therefore extends outside the conduit track as shown in Figures 1 and 7).
Regarding Claim 11, Schuster in view of Harding further discloses each of the conduit channels (open conduit channel formed between 21a and 21b of each conduit track as shown in Figure 7) extends the full length of its respective conduit track (as best shown in Figure 1; the channels extend the full length of the upper side).  It is noted that the proposed modification of Schuster in view of Harding provides a third conduit track in Schuster which is structurally equivalent to the other conduit tracks 20c and 20d.
Regarding Claim 12, Schuster is seen as further disclosing the process component is a valve body or valve assembly (it is noted that the limitation of a “process component” is recited in the alternative only and therefore these limitations further define one of the alternative limitations; it is noted that Schuster discloses the other alternative as described above) so that the second free end (second free end at the rear end of 15 as shown in Figure 1; i.e. nearest to hook 13) of the at least one connector 15 is configured to fit within the connector channel of the valve body or valve assembly (as described above, Schuster is relied upon for disclosing the other alternative recited in claim 9 and therefore is not required to teach the additional limitations of the process component).
Regarding Claim 13, Schuster is seen as further disclosing the process component is a valve body or valve assembly (it is noted that the limitation of a “process component” is recited in the alternative only and therefore these limitations further define one of the alternative limitations; it is noted that Schuster discloses the other alternative as described above), the second free end of the at least one connector (second free end at the rear end of 15 as shown in Figure 1; i.e. nearest to hook 13) is integrated with the valve body or valve assembly (these limitations are not seen to be necessarily required because they refer to the process component which is recited in the alternative as described above; therefore Schuster is seen as further disclosing all of the limitations required by the claim).
Regarding Claim 14, Schuster is seen as further disclosing the process component is selected from the group consisting of: a pump, a reservoir, a valve, a valve body, a sensor, a filter, or a column.  It is noted that the “process component” is recited in the alternative only (in claim 9) and therefore this claim only further defines the process component alternative.  Schuster is relied upon as teaching the second free end configured to fit within a connector channel of another of the plurality of conduit tracks as described above.  It is further noted that the shape of the connector 15 is seen to be capable of being coupled to additional elements such as a pump or valve in the same manner in which it connects to the connector channels of 20c and 20d).
Regarding Claim 16, Schuster does not disclose a plurality of segments of flexible conduit or tubing configured for insertion into a conduit channel of the plurality of conduit tracks.
Harding teaches a system of arranging medical tubing and further teaches a plurality of segments of flexible tubing 12 configured for insertion into a conduit channel of a plurality of conduit tracks (open channels of hooks 40, which are readable as “conduit tracks” as claimed).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Schuster such that flexible tubing is inserted into the conduit tracks as taught by Harding for the purpose of utilizing the device in an alternative manner (to secure tubing) known in the art.
Regarding Claim 17, Schuster in view of Harding further discloses coupling of flexible conduit or tubing into the conduit channels of the plurality of conduit tracks (as taught by Harding as described above) manages the layout and/or physical location of components used in pharmaceutical, bioprocess, or food/dairy applications (such as the taps 31 of Schuster which are “components” used in pharmaceutical or bioprocess applications as described above).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (DE 4224167) in view of Harding et al. (US Patent 8282046) as applied to claim 9 above, and further in view of Ota Masahiro (JP 1999082867).
Regarding Claim 15, Schuster does not disclose at least one of the plurality of conduit tracks is curved to curve a segment of flexible conduit or tubing therein.
Masahiro teaches a support structure for a fluid conduit 4 and further teaches a conduit track (including 2 and 3; Figures 1 and 2 especially) is curved to curve a segment of conduit or tubing 4 therein (elbow as shown in Figure 2 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Schuster such that one of the conduit tracks is curved to curve a segment of flexible conduit or tubing therein as taught by Masahiro for the purpose of accommodating a system in which a downstream component is placed at an angled relationship relative to the upstream fluid line.
Allowable Subject Matter
Claims 1, 3-5, 7, and 8 are allowed.
Response to Arguments
Applicant’s claim amendments have overcome the double patenting rejections set forth in the previous action.  Applicant’s amendments to claims 1 and 5 have overcome the prior art rejections.
Applicant’s arguments with respect to claim 9 have been fully considered but are not persuasive because Harding, as described above, teaches the new limitations recited in the claim.  Specifically, Harding teaches conduit tracks 40 which are oriented transversely relative to each other as shown in Figure 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753